DETAILED ACTION
Response to Amendments
The amendment filed on 10/6/2021 has been entered.  
Claims 21-25 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 10/6/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20070027469 of Smith et al. (henceforth Smith).
Regarding claim 21, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
	a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a proximal portion (Smith: see annotated fig. 1) comprising a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165) defined within said proximal portion;
a distal portion (Smith: see annotated fig. 1) comprising a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said second plane is substantially parallel to said first plane (Smith: see annotated fig. 1), wherein said distal portion is positioned distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said distal portion does not comprise staple cavities (Smith: see annotated fig. 1, see also para 0133 and para 0165, the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable. Lastly see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines”, see also more detailed discussion in the “Response to Arguments” section below), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19, para 0136), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said distal portion.

Regarding claim 22, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165);
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second tissue-supporting surface does not comprise staple cavities defined therein (Smith: see annotated fig. 1, see also para 0133 and para 0165, the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable. Lastly see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines” , see also more detailed discussion in the “Response to Arguments” section below), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19,  para 0136), wherein a tissue gap (Holsten: see annotated fig. 30, the gap between anvil 1340 and cartridge 1310 as shown in fig. 30) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.

Regarding claim 23, Smith teaches a surgical stapling instrument (Smith: 1, 2, and elongate shaft as shown in annotated fig. 18), comprising:
an elongate shaft (Smith: see annotated fig. 18); and
an end effector (Smith: 1) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Smith: fig. 18 and para 0136) and a closed configuration (Smith: fig. 19 and para 0136), and wherein said end effector comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3) extending from said proximal end toward said distal end;
a cartridge deck (Smith: top surface of 100), comprising:
Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165, see also annotated fig. 1); and
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second-tissue supporting surface is distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Smith: see annotated fig. 1), (Smith: see annotated fig. 1), wherein said distal portion does not comprise staple cavities (Smith: see annotated fig. 1, see also para 0133 and para 0165, the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable. Lastly see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines” , see also more detailed discussion in the “Response to Arguments” section below), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Regarding claim 24, Smith, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Smith: see annotated fig. 1). 
Regarding claim 25, Smith, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Smith: see annotated fig. 1, see also para 0133 and para 0165, see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines” the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable.)

    PNG
    media_image1.png
    628
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    692
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 10/6/2021 have been fully considered:
Applicant's arguments regarding drawings have been considered and are persuasive; therefore all drawing objections are withdrawn.
Applicant's arguments regarding 112 (a) or first para have been considered and are persuasive; therefore all 112 (a) or first para rejections are withdrawn. 
Applicant’s arguments regarding claims 21-23, have been fully considered but are not persuasive.
Regarding claim/s 21-23, Applicant contends that Smith is silent on the “wherein said distal portion does not comprise staple cavities” since staples can exist in the stepped portion and it is desirable to not cut stapled tissue at the distal region in order to ensure that the tissue is sealed.  However, Smith teaches in para 0165 that the cartridge 100 is a standard cartridge described in the previous publications which were incorporated by reference.  These incorporated references are the following: USP 5465895, USP 6644532, USP 6250532, USP 5673840, USP 5797537 and USP 6330965.  However all of these publications describe the staple cartridge having cutting knife cut the stapled tissue all of the way as shown in the associated figs and described in their respective descriptions.  In another words, none of the incorporated references teach the staple line extends beyond the knife slot.  Therefore, the Applicant’s arguments are not persuasive.   Smith figure 1, the step at the distal end of the cartridge defines a second tissue contacting surface in a (second) plane parallel to a first plane defined by the staple cavities of the cartridge; wherein the step at the distal portion of the cartridge does not include staple cavities as claimed.  Figure 54 (annotated below) of Smith also illustrates a parallel stepped surface at the distal portion of the cartridge having no staple cavities therein.

    PNG
    media_image3.png
    172
    251
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731